Title: Abigail Adams to John Adams, 12 April 1784
From: Adams, Abigail
To: Adams, John



My Dearest Friend

April 12th. 1784


I hope this will be the last Letter which I shall have occasion to write to you, before I embark for Europe. Uncle Smith has been urgent with me to embrace the present opportunity and take passage on Board Capt. Calihan, and Captn. Callihan has sent me word that he would wait ten days for me, but I cannot think it prudent to embark untill I hear again from you, which I am daily expecting. Not a line has reachd me from you Since yours of November by Mr. Robbins, nor have I heard of you since. I am very anxious to know where you are, and how you do!
We have had an uncommon long and severe winter and tho the 12 of April it Snows like Janry. All communication Seems to have been cut of for five months past. I wrote you last by way of Lisbon, about 3 weeks ago. If I receive letters from you in the course of a few days; I shall embrace the first good opportunity, which offers in May; Mrs. Jones continues in so bad Health that I fear She will never be able to go abroad: there is no prospect of my being able to be accommodated to any place but London.
Mr. Winslow Warren to whom I commit this Letter is a passenger on board Captn. Callihan; it would have been agreeable to me to have accompanied him. He appears an amiable modest young Gentleman and I hope will succeed abroad: he is going to fix himself in Lisbon. Our Friends will lose their 3d son, Charles who is far gone in a Hectick.
And now I have adjusted all my affairs and determined upon comeing out, I summon all my resolution that I may behave with fortitude upon the occasion. The Hope, the Soothing flattering hope of meeting my dearest best Friend rejoiced, and rejoiceing with him, buoys me up, and supports my Spirits in parting with my Dear connexions.

“one sacred oath has tied our Loves
one destiny our Lives Shall guide
nor wild nor deep our common way divide
My thoughts are fixed, my latest wish depend
On thee Guide, Gaurdian, Husband, Lover, Friend.”

I derive a pleasure from the regret of others, a pleasure which perhaps I might never have experienced if I had not been called to quit my Country, the blessing and regret of the poor and the needy, who bewail my going away. The World furnishes us with real objects of Charity where ever we are placed, but the circle around me have been particularly necessitous through this long and severe winter. The real want of employment has multiplied the necessities of those, who are disposed to industery; and willing to obtain a livelihood by their Labour; and the expence of fire wood through this winter has far exceeded the ability of the widow, and the Fatherless. Much happier should I be if my abilities were such as would enable me to be more extensively usefull; that I might Streatch out my hand to the needy, and manifest the Law of kindness which is written upon my Heart.
With regard to politicks I hardly know what to write you. Our General Court resembles the Parliments of Charles 2d. and James the 2d. By that time it has set a few days, it gets so turbulent that there is no manageing of it. Commutation, taxation, and Tories, set them all in a Flame. You know this people, they will Squable a while but do right in the end, when once they comprehend the whole System and are rightly informd they will submit. We have had our Anual meeting in this Town. The Govenour had the Majority of votes, but many persons at the meeting publickly declared that they voted for him upon no other principal, than that of keeping him in untill an other gentleman should return. I told Some of the persons who mentiond this to me, that however that gentleman might be flatterd by their good opinion of him, yet he would not approve of the principal, upon which they acted,—Since if a better Man was to be had, it was their duty as good citizens to Elect him, without favour or affection to any other. But there is a Town pride as well as a national pride, and they plume themselves that Braintree has given Birth to such Great Men, that the first Govenour of the common Wealth originated from them, that their foreign minister originated from this Town, and they say; God willing that their second Govenour shall be a Native of this Town too.
Who can withstand the Majesty of the people! Our Brother Cranch had the vote here for Senator. We hope for a House chosen upon more liberal principals than the last. The passions of the people with regard to refugees are much cooler than they were, and I am ready to think they will attend to the Spirit of the Treaty and perform it with good Faith. But we have Some among us who love to fish in troubled waters, and who are more wroth at being neglected than at the measures of Goverment on any other account.
Remember me tenderly to our Son to whom I wrote by way of Lisbon. I press our Daughter to write and hope she will. Our Sons I heard are well. A Letter from Charles last week. His Aunt in speaking of him says, he studies as if he considerd the importance of Time. Tom, a Rogue loves his Birds and his Doves, makes bad Lattin and says as he grows older he shall grow wiser. Adieu my dear Friend and believe me ever ever Your affectionate

Portia

